       Case 3:19-cv-00753-MEM Document 97 Filed 07/02/20 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

CARMEN CIOTOLA,                       :

                Plaintiff             :    CIVIL ACTION NO. 3:19-753

       v.                             :        (JUDGE MANNION)

STAR TRANSPORTATION &                 :
TRUCKING, LLC,
And,                                  :

QUATERBACK                            :
TRANSPORTATION, USA INC.,
And,                                  :

BALL METAL BEVERAGE                   :
CONTAINER CORP.
           Defendants,                :

And,                                  :

OLDCASTLE, INC.                       :
LIBERITY MUTUAL
CORPORATION,                          :
            DEFENDANT/
            INTERVENORS               :

                                 ORDER

     In light of the memorandum issued this same day, IT IS HEREBY

ORDERED THAT:

     Ball Metal’s motion for leave of court, (Doc. 89), to amend its answer

to the plaintiff’s second amended complaint, (Doc. 25), to assert the cross-
           Case 3:19-cv-00753-MEM Document 97 Filed 07/02/20 Page 2 of 2




claims for contribution and indemnity against co-defendants Star and

Quarterback is DENIED.




                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge



DATE: July 2, 2020
19-753-04-Order




                                       -2-
